Citation Nr: 0622299	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-32 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the left and right shoulders.

3.  Entitlement to service connection for a vision condition, 
secondary to diabetes mellitus.

4.  Entitlement to service connection for dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
September 1968 and from December 1978 to December 1980.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision.  The Board denied the 
veteran's claim, and the veteran appealed to the Court of 
Appeals for Veterans Claims.  The case was pending before the 
Court at the time of his death.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1964 to September 1968 and from December 1978 to 
December 1980.

2.	On July 20, 2005 the veteran's counsel notified the 
Court of Appeals for Veterans Claims that the veteran had 
died. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


